


110 HR 2805 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2805
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mr. Becerra (for
			 himself, Mr. Castle,
			 Ms. DeGette,
			 Mr. Kirk, Mr. Sessions, Mr.
			 Upton, and Ms. Castor)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  authorize expansion of the population of Medicare beneficiaries eligible for
		  Medicare coverage of medical nutrition therapy services.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Medical Nutrition Therapy Act of 2007.
		2.Authorizing
			 expansion of Medicare beneficiary population eligible for coverage of medical
			 nutrition therapy services
			(a)In
			 generalSection 1861(s)(2)(V) of the
			 Social Security Act (42 U.S.C.
			 1395x(s)(2)(V)) is amended—
				(1)by redesignating
			 clauses (i) through (iii) as subclauses (I) through (III), respectively, and
			 indenting each such clause an additional 2 ems;
				(2)by striking
			 in the case of a beneficiary with diabetes or a renal disease
			 who— and inserting the following:
					
						in the
				case of a beneficiary—(i)with diabetes or a
				renal disease
				who—
						;
				(3)by
			 adding or at the end of subclause (III) of clause (i), as so
			 designated; and
				(4)by adding at the
			 end the following new clause:
					
						(ii)who is not
				described in clause (i) but who has another disease, condition, or disorder for
				which the Secretary has made a national coverage determination (under section
				1869(f)(1)(B)) for the coverage of such
				services;
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 services furnished on or after January 1, 2008.
			
